Title: To John Adams from Jean Luzac, 24 November 1780
From: Luzac, Jean
To: Adams, John


      
       Monsieur
       Leyde le 24. Novembre 1780
      
      J’ai l’honneur de vous envoyer ci-joint encore deux Exemplaires sur du Papier à écrire des Pensées: Je n’en ajoute pas un plus grand nombre, parce que vous pouvez l’avoir actuëllement plus facilement à Amsterdam même, chez les Libraires indiqués dans l’Avis, qui se trouve dans notre Gazette d’aujourd’hui. Je suis bien aise, que vous approuviez la Préface, qui néanmoins est audessous de l’épithète, que vous voulez bien lui donner.
      Je suis de votre avis relativement aux intentions des gens, dont vous parlez. J’espère que, si elles se réalisent, l’on fera la Guerre à bon escient; that it will not be a mock-war, calculated to crush the Commercial interest of our Country and to increase by our defeats the influence of those, who cry that our friendship with Britain is our salvation. En attendant je m’apperçois, que la publication des Papiers de Mr. Laurens opère contre le voeu de ceux qui en ont fait tant d’éclat.
      J’ai l’honneur d’être avec les sentimens les plus respectueux, Monsieur, de Votre Excellence, Le très-humble et très-obéissant serviteur,
      
       J: Luzac
      
     